refuted). We conclude that the district court did not abuse its discretion,
                and we
                            ORDER the judgment of conviction AFFIRMED.




                                                    D-Z
                                                   Douglas




                cc: Hon. Michael Montero, District Judge
                     Humboldt County Public Defender
                     Attorney General/Carson City
                     Humboldt County District Attorney
                     Humboldt County Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     2